Citation Nr: 0813697	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a separate compensable grant of service 
connection for peripheral neuropathy of the feet currently 
rated as a component of the veteran's service-connected 
diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Board also notes that additional evidence has been 
received since the case was certified for appeal. That 
evidence includes private outpatient treatment records. The 
veteran submitted a waiver of regional office consideration 
in March 2005.  Accordingly, the Board may proceed with 
appellate review at this time.  


FINDINGS OF FACT

1.  The veteran is service connected for diabetes mellitus, 
with peripheral neuropathy of the feet.

2. The medical evidence demonstrates mild, but less than 
moderate, symptoms of peripheral neuropathy of both feet.


CONCLUSION OF LAW

The criteria for a separate 20 percent combined evaluation, 
but no higher, for peripheral neuropathy of the feet have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.6, 4.7, 4.25,  4.119 Diagnostic Code (DC) 7913; 38 CFR 
§ 4.124a DCs 8520, 8521, 8524, 8526 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to a separate compensable 
grant of service connection for peripheral neuropathy of the 
feet. 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for 
peripheral neuropathy of the feet. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board acknowledges that the veteran is 
already service connected for type 2 diabetes mellitus, with 
peripheral neuropathy of the feet.  In a July 2004 rating 
decision, the RO granted the veteran a 20 percent rating, 
effective February 26, 2003, for this disorder under DC 7913.  

Under DC 7913, Note 1, compensable complications of diabetes 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Note 1 
additionally states that noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  Thus, if it is shown that the veteran's neuropathy of 
the feet is compensable in degree, then a separate evaluation 
in addition to the currently assigned 20 percent for the 
diabetes process would be appropriate. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

Again, the question for consideration is whether the 
veteran's peripheral neuropathy is compensable. To make this 
determination, the Board calls attention to 38 C.F.R. 
§  4.124a, addressing neurologic impairment.  Specifically, 
DCs 8520-8529 addresses neurologic impairment of the lower 
extremities. Of those code sections, DCs 8520, 8521, 8524, 
and 8526 are most beneficial to the veteran.  Indeed, those 
DCs provide a 10 percent evaluation for mild neurologic 
deficit.

After reviewing the evidence on file, the Board finds that, 
in addition to the current 20 percent evaluation for type 2 
diabetes mellitus, with peripheral neuropathy of the feet, 
the veteran is also entitled to a separate compensable rating 
for peripheral neuropathy of both feet under 38 C.F.R. 
§ 4.24a, DCs 8520, 8521, 8524, and 8526, 

The veteran's medical records contain both abnormal and 
normal findings regarding the sensory integrity of his feet. 
The Board will first consider the abnormal neurological 
findings. 

A February 2001 record indicates an abnormal foot exam with 
no sensation in either foot.  A July 2001 VA record also 
indicates slightly decreased sensation over the dorsal 
surface of his toes.  Additionally, numb toes were noted in a 
February 2002
VA outpatient treatment record.  Another record in April 2004 
indicates numbness or tingling of the feet. These symptoms 
demonstrate mild neurological problems and warrant a 10 
percent rating for each foot. 

While mild symptoms are shown, warranting a 10 percent 
rating, a higher evaluation is not justified.  Indeed, to 
achieve the next-higher 20 percent rating under DC 8520, 
8521, 8524, or 8526, the evidence must demonstrate moderate 
incomplete paralysis.  Moreover, a note to 38 C.F.R. § 4.124a 
instructs that when the neurologic involvement is wholly 
sensory, the rating should be for mild, or at the most, the 
moderate degree.  

In the present case, moderate disability has not been 
demonstrated.  Indeed, VA treatment records in August 2000 
and February 2001 indicate that the veteran has intact 
sensory function bilaterally of the upper and lower 
extremities.  Additionally, VA records from February 2003 and 
April 2004 note that the veteran's sensation in both feet is 
intact in all areas.

The Board has considered a private treatment record from 
February 2005 which states that the veteran has a moderately 
severe axonal loss and demyelinating peripheral 
polyneuropathy. Despite the characterization of the veteran's 
symptoms as "moderately severe," the Board finds that the 
symptoms are, nonetheless, solely sensory.  Specifically, the 
evidence does not show weakness, fatigability, diminished 
mobility, or lack of coordination.  Moreover, the extent of 
diminished sensation shown in the treatment reports, as 
detailed above, is no more than mild in degree, especially 
considering the presence of intermittently normal findings.  

In sum, mild neurological symptoms have been shown.  
Therefore, a 10 percent rating applies to each foot. Pursuant 
to a note to 38 C.F.R. § 4.124a, which states that "the 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor," these individual ratings of 10 percent 
combine to a single 20 percent rating.  See 38 C.F.R. § 4.25 
(2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
veteran has additionally submitted private treatment records. 
In addition, he was afforded a VA medical examination in 
March 2004.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A separate 20 percent evaluation for peripheral neuropathy is 
granted, subject to the rules governing payment of monetary 
benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


